2022 WI 58

                  SUPREME COURT             OF      WISCONSIN
CASE NO.:                2020AP192-CR


COMPLETE TITLE:          State of Wisconsin,
                                   Plaintiff-Respondent-Petitioner,
                              v.
                         Chrystul D. Kizer,
                                   Defendant-Appellant.

                           REVIEW OF DECISION OF THE COURT OF APPEALS
                           Reported at 398 Wis. 2d 697, 963 N.W.2d 136
                                PDC No:2021 WI App 46 - Published

OPINION FILED:           July 6, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:           March 1, 2022

SOURCE OF APPEAL:
   COURT:                Circuit
   COUNTY:               Kenosha
   JUDGE:                David P. Wilk

JUSTICES:
DALLET, J., delivered the majority opinion of the Court with
respect to all parts except ¶¶27-29 & n. 9-11, in which ANN
WALSH BRADLEY, REBECCA GRASSL BRADLEY, and KAROFSKY, JJ.,
joined, and an opinion with respect to ¶¶27-29 & n. 9-11, in
which ANN WALSH BRADLEY and KAROFSKY, JJ., joined. REBECCA
GRASSL BRADLEY, J., filed a concurring opinion. ROGGENSACK, J.,
filed a dissenting opinion in which ZIEGLER, C.J., and HAGEDORN,
J., joined.
NOT PARTICIPATING:



ATTORNEYS:
       For the plaintiff-respondent-petitioner, there were briefs
filed by Timothy M. Barber, assistant attorney general, with
whom on the briefs was Joshua L. Kaul, attorney general. There
was an oral argument by Timothy M. Barber.


       For the defendant-appellant, there was a brief filed by
Katie        R.   York    and   Colleen   Marion,    assistant   state   public
defenders. There was an oral argument by Katie R. York.
      An amicus curiae brief was filed by Caitlin Kendall Noonan,
Rebecca    Donaldson,    Erika   Jacobs     Petty,    and   Legal   Action     of
Wisconsin,     Inc.,    Milwaukee    and    Lotus     Legal     Clinic,    Inc.,
Brookfield, for Legal Action of Wisconsin, Inc. and Lotus Legal
Clinic, Inc.


      An amicus curiae brief was filed by Naikan Tsao, Lynn Hecht
Schafran, Jennifer M., Becker, Sigrid McCawley, Lindsey Ruff,
and Foley & Lardner LLP, Madison, Legal Momentum, New York City,
and   Boies   Schiller    Flexner    LLP,    New     York   City,   for    Legal
Momentum, Wisconsin Coalition Against Sexual Assault, Harvard
Law School Gender violence Program, Cornell Law School Gender
Justice Clinic, Diverse & Resilient, Jewish Women International,
Lovelace   Consulting    Services,    Inc.,    National       Alliance    to   End
Sexual Violence, National Coalition Against Domestic Violence,
Rights4Girls, Sanctuary for Families, The Institute to Address
Commercial Sexual Exploitation, and World Without Exploitation.




                                      2
                                                                  2022 WI 58
                                                          NOTICE
                                            This opinion is subject to further
                                            editing and modification.   The final
                                            version will appear in the bound
                                            volume of the official reports.
No.   2020AP0192-CR
(L.C. No.   2018CF0643)

STATE OF WISCONSIN                      :            IN SUPREME COURT

State of Wisconsin,

            Plaintiff-Respondent-Petitioner,                   FILED
      v.                                                   JUL 6, 2022
Chrystul D. Kizer,                                           Sheila T. Reiff
                                                          Clerk of Supreme Court
            Defendant-Appellant.



DALLET, J., delivered the majority opinion of the Court with
respect to all parts except ¶¶27-29 & n. 9-11, in which ANN
WALSH BRADLEY, REBECCA GRASSL BRADLEY, and KAROFSKY, JJ.,
joined, and an opinion with respect to ¶¶27-29 & n. 9-11, in
which ANN WALSH BRADLEY and KAROFSKY, JJ., joined. REBECCA
GRASSL BRADLEY, J., filed a concurring opinion. ROGGENSACK, J.,
filed a dissenting opinion in which ZIEGLER, C.J., and HAGEDORN,
J., joined.




      REVIEW of a decision of the Court of Appeals.          Affirmed.



      ¶1    REBECCA FRANK DALLET, J.     In Wisconsin, victims of

human trafficking or child sex trafficking have "an affirmative

defense for any offense committed as a direct result" of the
                                                                        No.    2020AP0192-CR



trafficking.        See Wis. Stat. § 939.46(1m) (2019-20).1                          Chrystul

Kizer wants to rely on this defense when she is tried on charges

of first-degree intentional homicide and several other felonies

in connection with the death of the man she says trafficked her.

We do not decide whether Kizer may rely on this defense at

trial.    Instead, we decide two general questions regarding the

interpretation of § 939.46(1m) and the scope of the defense.

First, what does it mean for an offense to be "committed as a

direct    result       of     the      violation"        of    the     human-trafficking

statutes?      And second, is § 939.46(1m) a complete defense to

first-degree intentional homicide or does it merely mitigate a

first-degree conviction to a second-degree one?

     ¶2     We hold that an offense is "committed as a direct

result"   of    a    violation         of   the     human-trafficking         statutes      if

there is a logical, causal connection between the offense and

the trafficking such that the offense is not the result, in

significant         part,         of     other       events,         circumstances,         or

considerations apart from the trafficking violation.                                 We also
hold that § 939.46(1m) is a complete defense to first-degree

intentional     homicide.              Accordingly,       we   affirm       the    court    of

appeals' decision.

                                               I

     ¶3     This     case     is       still   in    a   pre-trial         posture    and   we

therefore      state        the     facts      as    described        in     the     criminal

     1 All subsequent references to the Wisconsin Statutes are to
the 2019-20 version unless otherwise indicated.

                                               2
                                                                                     No.     2020AP0192-CR



complaint.            In June 2018, Kizer traveled from Milwaukee to the

Kenosha          home    of    the    man        she       says     trafficked             her.     Kizer

allegedly admitted to detectives that after she arrived, she

"had gotten upset and she was tired of [him] touching her," and

shot him.          Kizer then started a fire at the house and drove away

in his car.               She was subsequently charged with first-degree

intentional            homicide,      operating             a    motor        vehicle       without      the

owner's consent, arson, possession of a firearm by a felon, and

bail jumping.

       ¶4         At a pre-trial conference, Kizer's counsel suggested

that       her    defense      at    trial        would          rest    at     least       in    part   on

§ 939.46(1m).             After the State argued that the defense was not

available         to     Kizer,      the    circuit             court2    ordered          briefing      and

argument         on     that   issue       and    the       scope        of    the    defense.           The

circuit          court    determined        that           the    defense       "is        available     to

[Kizer] so long as [she] is charged with one of the acts in

§940.302(2) . . . and . . . the cause of the offenses listed in

940.302(2) was the victimization, by others, of" Kizer.                                               That
meant that Kizer could not rely on the defense, since she was




       The Honorable David P. Wilk of the Kenosha County Circuit
       2

Court presiding.

                                                       3
                                                                          No.     2020AP0192-CR



not charged with a violation of § 940.302(2), which prohibits

human trafficking.3

     ¶5     The    court    of        appeals       granted     Kizer's         petition     for

leave to file an interlocutory appeal and reversed the circuit

court's decision.       See generally State v. Kizer, 2021 WI App 46,

398 Wis. 2d 697, 963 N.W.2d 136.                    There, as here, Kizer and the

State     agreed    that        the     circuit          court's     interpretation             of

§ 939.46(1m) was incorrect, since the defense applies to "any

offense     committed      as    a     direct       result      of   the        violation       of

s. 940.302(2) or 948.051 without regard to whether anyone was

prosecuted or convicted for the violation of s. 940.302(2) or

948.051."     § 939.46(1m) (emphases added); see also Kizer, 398

Wis. 2d 697, ¶4.           Before the court of appeals, however, the

parties    disagreed    about         what     it    means     for   an    offense      to      be

"committed as a direct result of the violation" of the human-

trafficking       statutes,      as     well       as    whether     § 939.46(1m)          is    a

complete     or    mitigating         defense           to   first-degree         intentional

homicide.     See Kizer, 398 Wis. 2d 697, ¶¶5, 7.                               The court of
appeals held that, when determining whether to instruct a jury

on the defense, circuit courts should consider whether there is

"'some evidence'" that "the victim's offense arises relatively

     3 Although the circuit court analyzed § 939.46(1m) as if
Kizer were a victim of human trafficking under § 940.302(2),
Kizer maintains that she is a victim of child sex trafficking,
which is prohibited by § 948.051.     Because we analyze the
meaning of § 939.46(1m) in the abstract, and not whether it
applies to Kizer's particular circumstances, we do not decide
whether she is a victim of human trafficking, child sex
trafficking, or both.

                                               4
                                                                                No.     2020AP0192-CR



immediately from the trafficking violation of which the victim

is     a    victim,        is   motivated              primarily         by     the    trafficking

violation, is a logical and reasonably foreseeable consequence

of that violation, and is not in significant part caused by

events,          circumstances         or        considerations               other     than      that

violation."         Kizer,      398        Wis. 2d 697,            ¶15    (quoting        State     v.

Schmidt,          2012     WI   App        113,           ¶¶8-9,    344        Wis. 2d 336,        824

N.W.2d 839).             This list, the court of appeals emphasized, was

non-exhaustive and simply intended to provide some guidance to

circuit courts.             See id.          The court of appeals also concluded

that       § 939.46(1m)         is     a     complete            defense        to    first-degree

intentional homicide.                 See id., ¶23.                We granted the State's

petition for review.

                                                      II

       ¶6        This case involves the interpretation of § 939.46(1m),

which is a question of law that we review de novo.                                      See, e.g.,

State       v.     Matthews,         2021        WI        42,   ¶7,     397     Wis. 2d 1,        959
N.W.2d 640.               "[S]tatutory            interpretation              begins     with     the

language of the statute.                         If the meaning of the statute is

plain, we ordinarily stop the inquiry."                                State ex rel. Kalal v.

Cir. Ct. for Dane Cnty., 2004 WI 58, ¶45, 271 Wis. 2d 633, 681

N.W.2d 110.             "The goal of statutory interpretation is to give

the statutory text its 'full, proper, and intended effect.'"

Matthews,         397    Wis. 2d 1,         ¶9    (quoting         Kalal,      271     Wis. 2d 633,

¶44).        To    that    end,      we     "generally           give    words       their   common,
everyday meaning, 'but we give legal terms of art their accepted

                                                      5
                                                                           No.     2020AP0192-CR



legal meaning.'"       Id. (quoting Estate of Matteson v. Matteson,

2008 WI 48, ¶22, 309 Wis. 2d 311, 749 N.W.2d 557).

                                                 III

      ¶7    We begin with the full text of § 939.46(1m):

      A victim of a violation of s. 940.302(2) or 948.051
      has an affirmative defense for any offense committed
      as a direct result of the violation of s. 940.302(2)
      or 948.051 without regard to whether anyone was
      prosecuted or convicted for the violation of s.
      940.302(2) or 948.051.
Sections 940.302(2) and 948.051 prohibit, respectively, human

trafficking     and        child           sex       trafficking.                Thus,        under

§ 939.46(1m),    a     victim            of     human      trafficking       or     child      sex

trafficking has an affirmative defense "for any offense [the

victim]    committed       as        a    direct          result"    of    the    trafficking

offense,    regardless          of       whether        anyone      is    charged     with         or

convicted of trafficking.

      ¶8    Section 939.46(1m) does not define what it means for

an   offense    to    be    "committed               as    a    direct     result"       of    the

trafficking    offense.              Nor      does     the     statute     state     expressly

whether it is a complete defense to first-degree intentional

homicide or if it is a mitigating defense——a defense that, if

successful,    reduces      a    first-degree               intentional     homicide          to    a

second-degree one.          We address those two disputed issues in

turn.

      ¶9    We do not decide, however, whether Kizer is entitled

to a jury instruction on this defense at trial as to some or all
of   the   charges    against            her.        Both      parties    acknowledge         that


                                                 6
                                                                  No.   2020AP0192-CR



regardless of how we interpret the defense in § 939.46(1m), it

will be available to Kizer at trial only if she puts forth "some

evidence" to support its application.                   See State v. Johnson,

2021 WI 61, ¶17, 397 Wis. 2d 633, 961 N.W.2d 18.                        If she puts

forth such evidence, the burden will be on the State to prove

beyond a reasonable doubt that the defense does not apply.                         See

Moes v. State, 91 Wis. 2d 756, 765-66, 284 N.W.2d 66 (1979).

                                        A

      ¶10     We first analyze what it means for an offense to be

"committed as a direct result of the violation" of the human-

trafficking statutes.           See § 939.46(1m).           The State's argument

comes    in    two    parts.       First,     it    offers    several        different

definitions of "direct result," including "the consequence of an

action      without    any      intervening        circumstances,       or     without

compromising or mitigating elements," "the primary, proximate,

immediate cause, marked by the absence of intervening agency,"

and "both actual and proximate cause and immediacy related to
trafficking."         Based on those definitions, the State contends

that § 939.46(1m) applies only to an offense that is caused by

the   underlying      trafficking    crime     and    not    by   "superseding      or

intervening causes."           The State then combines its definitions of

"direct result" with the next phrase in § 939.46(1m)——"direct

result of the violation" of the trafficking statutes, see id.

(emphasis added)——to conclude that the defense applies only to

offenses that are "part of or in furtherance of the underlying
trafficking violation."           This conclusion is important because,

                                        7
                                                               No.   2020AP0192-CR



in the State's view, the text of § 939.46(1m) does not create a

defense that applies solely because an individual is a victim of

human trafficking when she commits a crime.              Rather, the defense

applies only to offenses committed by the trafficking victim

that are "part and parcel of the trafficking enterprise."

      ¶11    Kizer largely adopts the court of appeals' view that

an offense is committed as a direct result of the violation of

the   human-trafficking        statutes     when   it    "arises      relatively

immediately from the trafficking violation of which the victim

is    a   victim,    is     motivated     primarily     by    the    trafficking

violation, is a logical and reasonably foreseeable consequence

of that violation, and is not in significant part caused by

events,     circumstances       or   considerations          other   than     that

violation."       Kizer, 398 Wis. 2d 697, ¶15.          She suggests several

reasons     why   this    interpretation    is   more   consistent     than   the

State's with the text of § 939.46(1m).4                 For one thing, she

argues that the State conflates "proximate cause" with "direct

result," despite the two being distinct and unrelated.                        For


      4Kizer also argues that the State forfeited any objection
to the court of appeals' interpretation of § 939.46(1m) by
failing to raise that issue in its petition for review.        We
acknowledge   that  the   State   took  substantially   different
positions in its briefing than it did in the petition for
review.   For example, the State asserted in its petition that
§ 939.46(1m) could never apply to a charge of first-degree
intentional homicide but abandoned that position in its
briefing, acknowledging that the defense could apply to such a
charge, but "only in [the] rarest of cases." Nevertheless, and
even assuming the State forfeited these arguments, they raise
important issues that we choose to address.        See State v.
McKellips, 2016 WI 51, ¶47, 369 Wis. 2d 437, 881 N.W.2d 258.

                                        8
                                                          No.     2020AP0192-CR



another, she asserts that the State takes too narrow a view of

the necessary relationship between the trafficking crime and the

offense   for   which    the   victim   claims   the   defense.      Although

§ 939.46(1m) spells out the necessary connection——the offense

for which the victim claims the defense must be a direct result

of the trafficking offense——Kizer argues that the statute does

not require as close a connection as the State claims.

    ¶12    Neither the words "direct result" nor the full phrase

"committed as a direct result of the violation" of the human-

trafficking statutes are defined in § 939.46(1m).5                  The lone

other criminal statute that uses the phrase "direct result" also

does not define it.       See Wis. Stat. § 949.06(1) (explaining how

restitution     awards   should   be    computed   for   "economic     losses

incurred as a direct result of an injury").               As a result, we

look to the common, ordinary meaning of the phrase.               See Kalal,

271 Wis. 2d 633, ¶45.


    5  Although other states have adopted statutes using somewhat
similar language, those statutes do not define "direct result"
either. See, e.g., Colo. Rev. Stat. § 18-7-201.3(1) (2021) ("A
person charged with prostitution . . . which offense as
committed as a direct result of being a victim of human
trafficking, may assert as an affirmative defense that he or she
is a victim of human trafficking."); Del. Code Ann. tit. 11,
§ 787(h) (2021-22) ("An individual charged with prostitution or
loitering committed as a direct result of being a victim of
human trafficking may assert as an affirmative defense that the
individual is a victim of human trafficking."); Ga. Code Ann.
§ 17-10-21(a)(1) (2021) ("A defendant convicted of an offense
and sentenced as a direct result of the defendant being the
victim of an offense of trafficking under Code Section 16-5-46
may petition the court imposing the sentence to vacate such
conviction.").

                                        9
                                                                       No.   2020AP0192-CR



    ¶13     Defining "direct result" in the abstract is relatively

straightforward       as       it   is    a    common    phrase       with   a    familiar

meaning.     "Result" means "to proceed or arise as a consequence,

effect, or conclusion."6                 Result, Merriam-Webster's Collegiate

Dictionary (11th ed. 2009); Kizer, 398 Wis. 2d 697, ¶8 (noting

that the word "result" means "'to proceed, spring, or arise as a

consequence, effect, or conclusion: come out or have an issue.'"

(quoting Result, Webster's Third New Int'l Dictionary (1993)));

see also State v. McKellips, 2016 WI 51, ¶32, 369 Wis. 2d 437,

881 N.W.2d 258 (when a statute does not define terms we can rely

on dictionary definitions).                But § 939.46(1m) does not apply to

just any result.       As the court of appeals put it in this case,

the legislature "tightened up ['result'] by preceding it with

'direct.'"      Kizer, 398 Wis. 2d 697, ¶8.                      "Direct" is also a

common word, with a well-understood meaning:                          "from the source

without interruption or diversion" and "without an intervening

agency     or   step."              Direct,         Merriam-Webster's            Collegiate

Dictionary, supra; see also Kizer, 398 Wis. 2d 697, ¶8 (quoting
several    relevant    definitions            of    "direct"     including       "stemming

immediately     from       a    source"       and     "marked    by    absence      of   an

intervening     agency,         instrumentality,         or     influence."       (quoting

Direct,    Webster's       Third     New      Int'l    Dictionary,      supra;      Direct,


    6  The parties cite a handful of similar definitions.     See
Result, Merriam-Webster Dictionary, https://www.merriam-webster.
com/dictionary/result ("[T]o proceed or arise as a consequence,
effect, or conclusion."); Result, American Heritage Dictionary
(2d ed. 1991) (defining "result" as "[t]he consequence of a
particular action, operation, or course; [an] outcome.").

                                              10
                                                                        No.    2020AP0192-CR



Merriam-Webster                 Dictionary,                       https://www.merriam-

webster.com/dictionary/direct)).7                 A "direct result" is therefore

a consequence, effect, or conclusion that stems immediately from

its source.

     ¶14    Ordinary     usage        confirms       that     definition           and    also

reveals that a consequence can be the direct result of more than

one prior action.         For instance, a car accident caused by a

distracted     driver     is        the     direct    result          of     the    driver's

inattention.    So too is an accident in which a distracted driver

crashes into a car that ran a red light; but that accident is

also a direct result of the other driver running the red light.

Those two causes might be treated differently in apportioning

tort liability, see, e.g., Wis. Stat. § 895.045(1), but as a

matter of ordinary language, the accident is a direct result of

both.      Ordinary    usage        also    helps    define      the       scope   of    which

consequences    are     the    direct       result     of    a    prior       action.       An

ordinary    person    would         never    say     that,       in    our    car-accident

example, the accident was a direct result of the driver having
been born, even though that is a necessary precursor to the

accident.      Rather,        the    ordinary       meaning       of    "direct      result"

     7 As with "result," the parties cite several additional,
mostly    similar     definitions    of     "direct."         See
Direct, Merriam-Webster Dictionary, https://www.merriam-webster.
com/dictionary/direct ("[S]temming immediately from a source,"
"marked by absence of an intervening agency, instrumentality, or
influence," and "characterized by close logical, causal, or
consequential relationship."); Direct, Cambridge Dictionary, htt
ps://dictionary.cambridge.org/us/dictionary/english/direct
("[W]ithout   anyone  or   anything   else   being  involved   or
between.").

                                             11
                                                                           No.     2020AP0192-CR



connotes       a    tighter       logical       and    causal       relationship         between

events than simply the word "result."

      ¶15      Based on the above dictionary definitions of "direct"

and "result," the ordinary usage of the phrase "direct result,"

and the language of § 939.46(1m), we conclude that an offense is

"committed as a direct result of the violation" of the human-

trafficking statutes if there is a logical, causal connection

between the offense and the trafficking such that the offense is

not     the    result,          in     significant          part,    of        other     events,

circumstances,            or    considerations         apart    from       the    trafficking

violation.         Additionally, we emphasize that the offense need not

be a foreseeable result of the trafficking violation and need

not     proceed          "relatively       immediately"         from       the    trafficking

violation.          Kizer, 398 Wis. 2d 697, ¶15.                    In this respect, we

disagree with the court of appeals' decision, which interpreted

§ 939.46(1m)         to        apply     when    an    offense       "arises       relatively

immediately from" and is a "logical and reasonably foreseeable

consequence" of the trafficking violation.8                          See id.           We see no
basis     in       the    language        of    the    statute       for       imposing     such

categorical         rules,       which    would       run   counter       to     the    ordinary

meaning of the phrase "direct result" and the nature of the



      8The court of appeals also described an offense "committed
as a direct result of the violation" of the trafficking statutes
as one that is "motivated primarily by the trafficking
violation." See Kizer, 398 Wis. 2d 697, ¶15. In our view, this
notion——to the extent it is consistent with the language of
§ 939.46(1m)——is already incorporated in our reading of the
statute.

                                                12
                                                                    No.       2020AP0192-CR



underlying trafficking crime.               Unlike many crimes, which occur

at discrete points in time, human trafficking can trap victims

in a cycle of seemingly inescapable abuse that can continue for

months or even years.               See, e.g., Wis. Dep't of Justice, 2019

Law Enforcement Assessment of Sex Trafficking in Wisconsin 17-18

(2019).        For that reason, even an offense that is unforeseeable

or that does not occur immediately after a trafficking offense

is committed can be a direct result of the trafficking offense,

so    long     as    there   is    still   the    necessary     logical        connection

between the offense and the trafficking.

       ¶16     Although the "direct result" language in § 939.46(1m)

contains a causal component, we reject the State's arguments

about proximate cause.               The legislature has already specified

that     a     different     kind    of    causal    relationship         is     required

here:       a direct result.         In doing so, the legislature did not

use    or    otherwise       incorporate    technical       terms      like     proximate

cause, which has a particular meaning in a distinct doctrinal

context.       See Fandrey ex rel. Connell v. Am. Fam. Mut. Ins. Co.,
2004    WI     62,   ¶15,    272    Wis. 2d 46,     680    N.W.2d 345        (describing

"'public       policy    factors,'     formerly      referred     to    as     'proximate

cause,'" and their application in the negligence context).

       ¶17     For similar reasons, we also reject the State's narrow

view of causation more generally.                    The State argues that the

defense in § 939.46(1m) is unavailable whenever an "intervening

cause[] or agency" is involved.                  But an offense may be a direct

result of a trafficking offense even if there are other causes
at     play,    so    long    as    the    offense    is    not     the      result,    in
                                           13
                                                                         No.    2020AP0192-CR



significant           part,      of       other       events,      circumstances,           or

considerations apart from the trafficking violation.                             This is in

keeping with both the ordinary understanding of what a direct

result    is    and    how     we     have     interpreted      that    phrase    in    other

statutes.       For example, in Waller v. American Transmission Co.,

2013 WI 77, 350 Wis. 2d 242, 833 N.W.2d 764, we analyzed Wis.

Stat. § 32.19(2)(e)1., which states that a person is displaced

by a public project if they move "[a]s a direct result of a

written notice" of the government's intent to acquire or its

actual      acquisition              of      the       person's         real      property.

§ 32.19(2)(e)1. (emphasis added).                    We concluded that the "direct

result" language required "a factual inquiry into the cause of

the person's move," and concluded that property owners could

move as a direct result of an offer to acquire property even if

"they chose to move voluntarily and were not 'forced' to move."

Waller,     350       Wis. 2d 242,           ¶¶114,      116.          Section 939.46(1m)

likewise requires a factual inquiry into whether there is a

logical,       causal        connection         between      the      offense     and     the
trafficking       such        that    the      offense    is    not     the     result,     in

significant           part,      of       other       events,      circumstances,           or

considerations apart from the trafficking violation.                               It does

not require, however, that the victim's offense be the result of

only the trafficking offense, or that the victim be forced to

commit the offense (as the State puts it) as "part of or in

furtherance of the underlying trafficking violation."

    ¶18        This    conclusion         is    also     consistent      with     the     only
published decision from another state court interpreting similar
                                                14
                                                                         No.       2020AP0192-CR



statutory language.             See In re D.C., 60 Cal. App. 5th 915 (2021)

(interpreting         Cal.      Penal   Code    § 236.23(a),        which          provides    an

affirmative          defense      to      certain      crimes      if      the       defendant

establishes that they were "coerced to commit the offense as a

direct result of being a human trafficking victim at the time of

the offense and had a reasonable fear of harm"). In that case, In

re D.C., the defendant was a victim of human trafficking charged

with carrying a concealed knife.                      Id. at 918.           The defendant

said    that    he     carried      the    knife     to     protect      himself       against

abduction by his trafficker——something that had happened before.

Id. at 918-19.            The California Court of Appeal concluded that

the    defendant's         conduct      could       fall    within       the       affirmative

defense because someone could be coerced to commit an offense as

a direct result of being a trafficking victim even if they did

not "act at the behest of the trafficker" and the trafficker was

unaware "that the victim was planning or had committed a crime."

Id.    at    920.         The    similar      language       in    Wisconsin's         statute

supports a similar conclusion.                  "[C]ommitted as a direct result
of     the     violation"         of    the     human-trafficking              statutes        in

§ 939.46(1m) does not require that the trafficker be aware of

the offense, or that it occur at the trafficker's behest in

furtherance of the trafficking violation.                           It simply requires

that the offense occur as a direct result of the violation of

the trafficking statutes.

       ¶19     We    agree      with    the    State       that    the    application          of

§ 939.46(1m)         requires      more    than      the    fact    that       a    crime     was
committed       by    a    trafficking         victim,      but    our     interpretation
                                               15
                                                                       No.    2020AP0192-CR



already addresses that concern.                 One necessary element of the

defense is, of course, that the defendant be "[a] victim of a

violation of" the human-trafficking statutes.                         See § 939.46(1m).

But § 939.46(1m) also requires that the offense be committed as

a direct result of the violation of the trafficking statutes.

And as we have interpreted that requirement, it is not enough to

say   simply     that    because    the    defendant        is    a   victim    of   human

trafficking,      any    offense    they    commit     subsequently           must   be    a

direct   result     of    the   trafficking.          The    offense         must   bear   a

logical,    causal       connection        to   the     underlying            trafficking

offense;    it    must     be   a   direct      result       of       the    trafficking.

Moreover, the same threshold applies to § 939.46(1m) as to other

affirmative defenses——the defendant must produce some evidence

on which a reasonable jury could find that the defense applies.

See Johnson, 397 Wis. 2d 633, ¶17.                    Thus, our interpretation

does not create the kind of blanket immunity for victims of

human trafficking that the State fears.

      ¶20   In conclusion, we hold that an offense is "committed
as a direct result of the violation" of the human-trafficking

statutes if there is a logical, causal connection between the

offense and the trafficking such that the offense is not the

result, in significant part, of other events, circumstances, or

considerations apart from the trafficking violation.

                                           B

      ¶21   The remaining issue is whether § 939.46(1m) creates a
complete    defense       to    a   charge      of    first-degree            intentional

                                           16
                                                                          No.     2020AP0192-CR



homicide      or     merely    mitigates        a    conviction       for       first-degree

intentional homicide to one for second-degree homicide.

    ¶22       The State's argument that the defense is mitigating

rests    on    its    reading     of     two    related       statutes,          Wis.    Stat.

§§ 939.45(1)         and    940.01(2)(d).            Section       939.45       states       that

"[t]he fact that the actor's conduct is privileged, although

otherwise criminal, is a defense to prosecution for any crime

based on that conduct," including "[w]hen the actor's conduct

occurs     under      circumstances        of       coercion . . . so             as    to    be

privileged under s. 939.46."              § 939.45(1).             Because § 939.46(1m)

is part of § 939.46, the State concludes that it is one of the

privileges referenced in § 939.45(1).                       The State then points to

§ 940.01(2), which lists the affirmative defenses that mitigate

first-degree         intentional       homicide       "to    2nd-degree           intentional

homicide."         Among those mitigating defenses are the privileges

listed in § 939.45(1).             See § 940.01(2)(d) (stating that first-

degree     intentional         homicide        is     mitigated      to         second-degree

homicide      when    the     "[d]eath    was       caused    in    the    exercise      of    a
privilege under s. 939.45(1)").                     Thus, the State concludes that

the § 939.46(1m) defense must be mitigating because it appears

in the coercion statute, § 939.46.

    ¶23       Kizer, on the other hand, argues that § 939.46(1m) is

a complete defense, in part because the history of the coercion

statute does not support the State's conclusion.                           She points out

that §§ 939.45 and 939.46 were adopted at the same time in 1955

and that at that time, § 939.46 contained only two subsections——
subsec.    (1)     codified      the   common        law    coercion       defense,      while
                                           17
                                                                               No.     2020AP0192-CR



subsec.      (2)     made    clear       that       the     same    standard         for    coercion

applied when "a married woman" claimed that "the alleged crime

was committed by command of her husband."                                    See Ch. 696, § 1,

Laws of 1955; see also Wis. Stat. § 939.46(1)-(2) (1955-56).

Kizer     explains         that     § 939.46(2)             (1955-56)         simply       placed     a

limitation on coercion defenses; it was not a defense in its own

right,    as       § 939.46(1m)         is.         Thus,    when       it    was    adopted,       the

"circumstances of coercion" referred to in § 939.45(1) (1955-56)

could     have       meant        only       the     general        coercion          defense        in

§ 939.46(1) (1955-56).               And because § 939.46(1m) was not adopted

until more than 50 years later, see 2007 Wis. Act 116, § 30,

Kizer     concludes          that        §     939.46(1m)          is        not     one     of     the

"circumstances of coercion" referenced in § 939.45(1).

       ¶24     A    weakness       in    Kizer's          argument      is     that    Wis.       Stat.

§ 990.001(5)(b) requires us to read statutory cross-references

like those in § 939.45 as referring to all subsections currently

in effect.           "When a decimal-numbered statute of this state,"

like    § 939.45(1),          "contains         a    reference          to    another       decimal-
numbered statute of this state," like § 939.46, "the reference

is to the current text of the statute referenced, and includes

any    change       that     has    been       inserted into            . . . the          referenced

statute      since     the    reference            was    first     incorporated            into    the

statute."          § 990.001(5)(b).                Thus, the fact that § 939.46(1m)

did not exist when § 939.45(1) was enacted does not mean that

§ 939.45(1) does not refer to § 939.46(1m) now.

       ¶25     That said, the text of § 939.45(1) is not particularly
clear,       since     it     refers          not    to      all     of       § 939.46       but     to
                                                    18
                                                                      No.    2020AP0192-CR



"circumstances         of     coercion . . . under           s. 939.46."           Despite

§ 939.46 being titled "coercion," not every subsection of the

statute     is    a    coercion      defense.         Indeed,    subsec.         (2)   is     a

limitation on coercion defenses, and subsec. (3) provides a non-

coercion affirmative defense for so-called "straw purchases" of

firearms.        Not to mention that "titles . . . are not part of the

statutes," § 990.001(6).              Thus, not all of the conduct addressed

in § 939.46 is necessarily covered by § 939.45(1)'s reference to

"circumstances         of     coercion . . . under           § 939.46."          And     that

means that not all conduct in § 939.46 would mitigate a first-

degree intentional homicide charge to a second-degree one.                                    At

least    subsecs.      (2)     and   (3)    would     not,    and    it     is   therefore

unclear whether the same is true of subsec. (1m) as well.

      ¶26    Kizer's stronger argument is that the absence of any

explicit     mitigation        language     in    § 939.46(1m)        means       that    the

statute creates a complete defense to first-degree intentional

homicide.        She points out that, unlike § 939.46(1m), many other

statutory defenses expressly state that they mitigate a first-
degree      intentional        homicide     to    a       second-degree      intentional

homicide.         See,      e.g.,    Wis.   Stat.     §    939.47    (necessity          is   a

complete defense "except that if the prosecution is for first-

degree intentional homicide, the degree of the crime is reduced

to   2nd-degree        intentional      homicide");          § 939.44(2)         ("Adequate

provocation       is     an   affirmative        defense      only    to    first-degree

intentional homicide and mitigates that offense to 2nd-degree

intentional        homicide.");        § 940.01(2)(a)-(c)            (specifying         that
adequate provocation, imperfect self-defense, and prevention of
                                            19
                                                                         No.    2020AP0192-CR



a   felony     "mitigate       the    offense"       of     first-degree        intentional

homicide "to 2nd-degree intentional homicide").                           The absence of

similar language in § 939.46(1m) is notable because the only

other    statutory      defense       that     could      apply     to    a    first-degree

intentional homicide and that also contains no such mitigating

language is perfect self defense, which is a complete defense to

first-degree        intentional        homicide.            See    § 939.48(1).          This

context suggests that a defense is complete as to first-degree

intentional         homicide     unless        the     statute        contains      express

language regarding mitigation.                 See Kalal, 271 Wis. 2d 633, ¶46

(we interpret statutory language in context, "in relation to the

language      of    surrounding       or    closely-related         statutes.").           And

that    suggestion      is     particularly         compelling       here      because     the

subsection immediately preceding § 939.46(1m) states expressly

that    a    general    coercion        defense,       if       successful,      reduces    a

"first-degree          intentional            homicide[] . . . to                2nd-degree

intentional homicide."               See § 939.46(1); see also Augsburger v.

Homestead Mut. Ins. Co., 2014 WI 133, ¶17, 359 Wis. 2d 385, 856
N.W.2d 874.

       ¶27    The     State     and        Kizer's        competing      interpretations

demonstrate that § 939.46(1m) is ambiguous.                          It is "capable of

being    understood      by     reasonably          well-informed        persons    in     [at

least]       two . . . senses":            either    as     a     complete     defense      to

first-degree intentional homicide or as a defense that mitigates

a first-degree intentional homicide to a second-degree one.                                See

Kalal, 271 Wis. 2d 633, ¶47.                   When an ambiguity exists in a
criminal statute, we apply the rule of lenity to resolve the
                                              20
                                                                   No.     2020AP0192-CR



ambiguity     in   the    defendant's        favor   unless    the        legislative

history clarifies the statute's meaning.9              See State v. Luedtke,

2015 WI 42, ¶73, 362 Wis. 2d 1, 863 N.W.2d 592; State v. Cole,

2003 WI 59, ¶67, 262 Wis. 2d 167, 663 N.W.2d 700.                        We do so "to

avoid usurping the function of the legislature" and to ensure

that statutes "provide the public with fair notice of prohibited

conduct."10        See   State   v.   Quintana,      2008     WI     33,     ¶66,   308

Wis. 2d 615, 748 N.W.2d 447.


     9 We recognize that there is some variation across our cases
and the federal courts as to when the rule of lenity applies.
See, e.g., State v. Guarnero, 2015 WI 72, ¶27, 363 Wis. 2d 857,
867 N.W.2d 400 (stating that the rule applies when there is a
"'grievous ambiguity' or uncertainty" in a statute's meaning
after "considering statutory language, context, structure and
purpose" (quoting United States v. Castleman, 572 U.S. 157, 173
(2014))); Moskal v. United States, 498 U.S. 103, 108 (1990)
("[W]e have always reserved lenity for those situations in which
a reasonable doubt persists about a statute's intended scope
even after resort to 'the language and structure, legislative
history, and motivating policies' of the statute." (emphasis in
original) (quoted source omitted)); see also Shon Hopwood,
Restoring the Historical Rule of Lenity as a Canon, 95 N.Y.U. L.
Rev. 918, 924-31 (2020) (reviewing the various historical and
contemporary formulations of the rule of lenity). In this case,
though, none of those variations would alter our conclusion.
     10We acknowledge that the use of legislative history to
clarify an ambiguous criminal statute may be at odds with the
fair-notice purpose of the rule of lenity. Nevertheless, since
at least the 1970s, our cases——with the exception of Guarnero,
discussed previously——have applied the rule of lenity only after
concluding that the legislative history did not clear up an
ambiguity.   See, e.g., State v. Wilson, 77 Wis. 2d 15, 26-27,
252 N.W.2d 64 (1977);      see also    State v. Setagord, 211
Wis. 2d 397, 415, 565 N.W.2d 506 (1997).    And Guarnero did not
overrule those cases.    See 363 Wis. 2d 857, ¶¶26-27.    In any
case, revisiting these precedents is not necessary to resolve
this case, since, as discussed below, the legislative history
does not clarify the meaning of § 939.46(1m).

                                        21
                                                              No.     2020AP0192-CR



     ¶28    The     legislative      history    of    § 939.46(1m)     does    not

answer    whether    the   statute    creates     a   complete   or   mitigating

defense to first-degree intentional homicide.                 Indeed, there is

no legislative history at all on the mitigation question.                      The

drafting file for the Senate bill contains both a Legislative

Reference    Bureau     memo   and     a     "model   state   anti-trafficking

criminal statute," but neither address whether § 939.46(1m) is a

mitigating or complete defense.              In addition, the parties have

not pointed us to any other extrinsic source that sheds light on

the question, and we have not found any either.11

     ¶29    Accordingly, we apply the rule of lenity, and conclude

that § 939.46(1m) is a complete defense to a charge of first-

degree intentional homicide.          See Cole, 262 Wis. 2d 167, ¶68.




     11 The dissent fails to explain why common law coercion
somehow helps resolve the issue.      For one thing, common law
coercion was not a defense to homicide at all; it was neither a
mitigating nor a complete defense. See, e.g., Joshua Dressler,
Exegesis of the Law of Duress: Justifying the Excuse and
Searching for its Proper Limits, 62 S. Cal. L. Rev. 1331, 1370
(1989).    Given that, it is not clear why the common law's
treatment of coercion should somehow mean that § 939.46(1m) must
be a mitigating defense.   The only reason the general coercion
defense in § 939.46(1) is mitigating is because the legislature
broke with the common law rule.     See §§ 939.46(1), 939.45(1).
Moreover, the legislature codified § 939.46(1m) separately from
the general coercion defense in § 939.46(1) and without
referring to "coercion" at all and without specifying that it is
a mitigating defense to first-degree intentional homicide.
Indeed, as the dissent points out, the legislature specifically
rejected proposed model legislation referring to "coercion" when
it adopted the statute.   See dissent, ¶75.   For these reasons,
common law coercion is irrelevant to our analysis.

                                        22
                                                                No.   2020AP0192-CR


                                       IV

    ¶30     We hold that an offense is "committed as a direct

result"   of    a    violation   of   the   human-trafficking         statutes   if

there is a logical, causal connection between the offense and

the trafficking such that the offense is not the result, in

significant         part,   of     other     events,      circumstances,         or

considerations apart from the trafficking violation.                   We further

hold that § 939.46(1m) is a complete defense to a charge of

first-degree intentional homicide.               Accordingly, we affirm the

decision of the court of appeals.

    By    the       Court.—The   decision   of    the   court    of   appeals    is

affirmed.




                                       23
                                                                        No.   2020AP192-CR.rgb


       ¶31      REBECCA     GRASSL    BRADLEY,        J.        (concurring).              "[A]ny

reasonable doubt about the application of a penal law must be

resolved in favor of liberty."                     Wooden v. United States, 595

U.S. __, 142 S. Ct. 1063, 1081 (2022) (Gorsuch, J., concurring).

As    Justice      Patience       Drake    Roggensack's          well-reasoned            dissent

demonstrates, reasonable minds may differ on whether Wis. Stat.

§ 939.46(1m) provides a complete defense for trafficking victims

charged         with    first-degree        intentional           homicide          or     merely

mitigates a conviction to second-degree intentional homicide.

Ascertaining the meaning of the Wisconsin Statutes to resolve

this issue requires deciphering a labyrinth of cross-referenced

provisions,        an     undertaking       the    Wisconsin            Supreme      Court    is

typically well-equipped to perform.                   In this case, however, that

exercise         produced        analytical       disagreement,           generating          two

reasonable        constructions       of    governing       statutes.           I    join     the

majority/lead opinion (in part)1 rather than the dissent because

the rule of lenity demands judgment in the defendant's favor.

Id.
       ¶32      I depart from the dissenting opinion because making

sense      of    the    applicable         statutes        on     the     issue      presented

befuddles even supreme court justices.                           When it comes to laws

imposing criminal punishment, the text of the law must convey

the    consequences         of    criminal    conduct           "in   terms    an        ordinary

person can understand."               Id. at 1082.              If "uncertainty exists"

because an ordinary person cannot unravel the web of complexity


       I do not join the majority/lead opinion's discussion of
       1

the rule of lenity, paragraphs 27-29 and accompanying footnotes.

                                              1
                                                                             No.   2020AP192-CR.rgb


created by the legislature, "the law gives way to liberty."                                       Id.

If supreme court justices are unable to definitively discern the

meaning of statutes, how could an ordinary person?                                       "[A] fair

system of laws requires precision in the definition of offenses

and punishments.             The less the courts insist on precision, the

less the legislatures will take the trouble to provide it."

Antonin     Scalia           &     Bryan        A.       Garner,         Reading         Law:     The

Interpretation of Legal Texts 301 (2012).

    ¶33        I    depart       from    the    majority/lead               opinion     because     it

elevates        legislative             history         over      a     rule       of     statutory

construction predating the founding.                           The majority/lead opinion

says, "[w]hen an ambiguity exists in a criminal statute, we

apply    the       rule    of     lenity       to       resolve       the    ambiguity      in    the

defendant's favor unless the legislative history clarifies the

statute's meaning."                Majority/Lead op., ¶27 (citing State v.

Luedtke, 2015 WI 42, ¶73, 362 Wis. 2d 1, 863 N.W.2d 592; State

v. Cole, 2003 WI 59,                   ¶13, 262 Wis. 2d 167, 663 N.W.2d 700).

Consulting         legislative          history         before        applying     the     rule    of
lenity is in error.               "For the freedom of our constitution will

not permit, that in criminal cases a power should be lodged in

any judge, to construe the law otherwise than according to the

letter."           Introduction, William Blackstone,                         Commentaries         *92.

We do not "possess the authority to punish individuals under

ambiguous laws in light of our own perceptions about some piece

of legislative history or the statute's purpose."                                       Wooden, 142

S. Ct.     at      1085.          If     "the       traditional         tools      of     statutory
interpretation         yield       no    clear       answer,      the       judge's      next    step

                                                    2
                                                                  No.    2020AP192-CR.rgb


isn't    to    legislative    history . . . .              The    next    step   is   to

lenity."      Id. at 1085-86; see also Ratzlaf v. United States, 510

U.S. 135,      147–48     (1994)   ("There        are,    we    recognize,     contrary

indications in the statute's legislative history.                        But we do not

resort to legislative history to cloud a statutory text that is

clear.        Moreover,    were    we   to       find   § 5322(a)'s      'willfulness'

requirement ambiguous as applied to § 5324, we would resolve any

doubt in favor of the defendant."                 (citations omitted)).

     ¶34      The   majority/lead       opinion         cites    outdated     cases   in

support of its consultation of legislative history.2                       In State v.

Luedtke, 362 Wis. 2d 1, ¶73, this court declined to apply the

rule of lenity because it deemed the statute under consideration

unambiguous.        In a single paragraph disposing of the issue, the

court merely quoted State v. Cole for the proposition that the

rule of lenity applies only if the statute is ambiguous and the

court is "unable to clarify the intent of the legislature by

resort to legislative history."                    Luedtke, 362 Wis. 2d 1, ¶73

(quoting Cole, 262 Wis. 2d 167, ¶67).                    Cole is a pre-Kalal case


     2 The majority/lead opinion acknowledges "that the use of
legislative history to clarify an ambiguous criminal statute may
be at odds with the fair-notice purpose of the rule of lenity";
however, it declines to relieve this tension.       Majority/Lead
op., ¶27 n.10.   "[I]t is this court's function to develop and
clarify the law."   State ex rel. Wis. Senate v. Thompson, 144
Wis. 2d 429, 436, 424 N.W.2d 385 (1988); see also Cook v. Cook,
208 Wis. 2d 166, 189, 560 N.W.2d 246 (1997) (noting this court
has been "designated by the constitution and the legislature as
a law declaring court"    (quoting State ex rel. La Crosse Trib.
v. Cir. Ct. for La Crosse Cnty., 115 Wis. 2d 220, 229–30, 340
N.W.2d 460 (1983))).    In fulfilling that function, this court
has a duty to independently research, analyze, and interpret the
law on behalf of the nearly 6 million people of Wisconsin.

                                             3
                                                                       No.   2020AP192-CR.rgb


reflecting an approach to statutory construction focused on what

the    legislature      "intended."         See   Cole,          262    Wis. 2d 167,        ¶13

("The    principal      objective     of    statutory            interpretation        is    to

ascertain and give effect to the intent of the legislature.").

In    Kalal,    this    court   rejected        that   approach          and      joined    the

judicial       mainstream       in   adopting          a        method       of     statutory

interpretation focused on the meaning of the text.                                  State ex

rel. Kalal v. Cir. Ct. for Dane Cnty., 2004 WI 58, ¶44, 271

Wis. 2d 633, 681 N.W.2d 110.

       ¶35     In at least one post-Kalal case, the court analyzed

the applicability of the rule of lenity without any mention of

legislative history.            State v. Guarnero, 2015 WI 72, ¶27, 363

Wis. 2d 857, 867 N.W.2d 400.               Although the majority/lead opinion

acknowledges Guarnero, it effectively declares it an outlier.

More accurately, Guarnero conformed this court's jurisprudence

on lenity to the prevailing method of statutory interpretation,

in which legislative history plays no part.

       ¶36     "Regardless,     stare      decisis         is    a     judicially-created
policy and 'not an inexorable command;' for this reason, we will

overturn precedent if it is objectively wrong."                                   Friends of

Frame Park, U.A. v.             of Waukesha, 2022 WI __, __ Wis. 2d __,

¶64,    __     N.W.2d __    (Rebecca       Grassl      Bradley,          J.,      concurring)

(quoting Johnson Controls, Inc. v. Emps. Ins. of Wausau, 2003 WI

108, ¶97, 264 Wis. 2d 60, 665 N.W.2d 257).                             "Historically, the

judiciary       has    prioritized    declaring            the    law     correctly        over

perpetuating errors in judgment in the name of stability in the
law."    Id.     We should do so in this case.

                                            4
                                                                     No.    2020AP192-CR.rgb


    ¶37     "Changes or developments in the law have undermined

the rationale behind" consulting legislative history to resolve

statutory    ambiguity       before       applying       lenity.           See       State   v.

Roberson,    2019     WI 102,      ¶50,    389       Wis. 2d 190,          935   N.W.2d 813

(quoting    Bartholomew       v.    Wis.    Patients         Comp.    Fund       &   Compcare

Health Servs. Ins. Corp., 2006 WI 91, ¶33, 293 Wis. 2d 38, 717

N.W.2d 216).         In    Kalal,    this       court    rejected      intentionalism.

"Kalal was a 'watershed decision in the modern history of the

Wisconsin Supreme Court' and is Wisconsin's 'most cited case of

modern times.'"           Clean Wis., Inc. v. Wis. Dep't of Nat. Res.,

2021 WI 71, ¶86, 398 Wis. 2d 386, 961 N.W.2d 346 (Rebecca Grassl

Bradley, J., dissenting) (quoting Daniel R. Suhr, Interpreting

Wisconsin    Statutes,       100    Marq.       L.    Rev.    969,    969–70          (2017)).

"'Kalal transformed statutory interpretation in Wisconsin' and

'shift[ed]     state        courts        from       a    vaguely          intentionalist

interpretive method' to a 'uniform method' focusing upon the

plain meaning of the words actually enacted into law."                                       Id.

(quoting     Suhr,        Interpreting       Wisconsin         Statutes,             at   970)
(modification in the original).

    ¶38     As Kalal recognized, "[i]t is the enacted law, not the

unenacted intent, that is binding on the public."                                Kalal, 271

Wis. 2d 633, ¶44.          This is the same premise underlying the rule

of lenity.     As the United States Supreme Court has acknowledged,

"it is not likely that a criminal will carefully consider the

text of the law before he murders[.]"                    McBoyle v. United States,

283 U.S. 25, 27 (1931).              Nevertheless, a fair justice system
requires "that a fair warning should be given to the world in

                                            5
                                                                No.    2020AP192-CR.rgb


language that the common world will understand, of what the law

intends to do if a certain line is passed."                         Id.     While the

notion that statutes "give adequate notice to the citizen is

something of a fiction, . . . albeit one required in any system

of law," this "necessary fiction descends to needless farce when

the public is charged even with knowledge of Committee Reports."3

United States v. R.L.C., 503 U.S. 291, 309 (1992) (Scalia, J.,

concurring).          The    rule     of     law       cannot    countenance         any

"justification       for    extending       the    'necessary         fiction'      that

citizens know the law . . . to such extralegal materials."                           Id.

at 312 (Thomas, J., concurring).             Plainly, "defendants cannot be

presumed to be on notice of information present only in the

legislative       record[.]"        Sarah    Newland,       Note,     The   Mercy     of

Scalia:     Statutory Construction and the Rule of Lenity, 29 Harv.

C.R.-C.L.    L.    Rev.     197,    213    (1994).          Examining     legislative

history   to   resolve       an    ambiguity      in    a   criminal      statute    is

incompatible with Kalal and the purpose of the rule of lenity.

    3  Often, many members of the legislature                         are   not     even
familiar with a bill's historical materials:

    The notion that you can pluck statements from a couple
    of legislators or even from a committee report, which
    is usually written by some teenagers, and . . . very
    often not even read by the committee, much less read
    by the whole House, much less less read by the other
    House, . . . [and presume the statements] somehow
    [are] reflective of the intent of the whole Congress
    and of the President . . . it truly is the last
    surviving fiction in American law.

Clean Wis., Inc. v. Wis. Dep't of Nat. Res., 2021 WI 71, ¶90,
398 Wis. 2d 386, 961 N.W.2d 346 (Rebecca Grassl Bradley, J.,
dissenting) (quoting Hoover Inst., Uncommon Knowledge with
Justice Antonin Scalia, YouTube, at 17:40 (Oct. 30, 2012),
https://www.youtube.com/watch?v=DaoLMW5AF4Y).
                                6
                                                                  No.    2020AP192-CR.rgb


      ¶39   Although legislative history may play a limited role

in confirming a plain meaning statutory interpretation, "it is

not consistent with the rule of lenity to construe a textually

ambiguous   penal     statute    against      a    criminal       defendant      on   the

basis of legislative history."            R.L.C., 503 U.S. at 307 (Scalia,

J.,   concurring);      see     also    Crandon       v.       United      States,    494

U.S. 152,    160    (1990)     ("Because      construction            of    a   criminal

statute must be guided by the need for fair warning, it is rare

that legislative history or statutory policies will support a

construction of a statute broader than that clearly warranted by

the text.").       If the rule of lenity requires legislative clarity

in defining crime and punishment, nothing in the legislative

history may "cause[] the criminal law to be stricter than the

text of the law displays."             R.L.C., 503 U.S. at 308.                 While we

presume the people's familiarity with the law,4 we do not expect

citizens to consult legislative history in order to ensure their

conduct conforms with the rules prescribed by the legislature.

      ¶40   Applying    the     rule     of       lenity       upon     determining    a
criminal    statute    is   ambiguous     reflects         a    proper     exercise   of

judicial restraint, reserving the amendment of unclear statutes

for the legislature.         Newland, The Mercy of Scalia, at 203.                    For

courts to instead explore legislative history to divine what the

      4"[I]gnorance of the law is no excuse in any country. If
it were, the laws would lose their effect, because it can be
always pretended."   From Thomas Jefferson to André Limozin, 22
December    1787,    Founders    Online,    National    Archives,
https://founders.archives.gov/documents/Jefferson/01-12-02-0460.
[Original source: The Papers of Thomas Jefferson, vol. 12, 7
August 1787 – 31 March 1788, ed. Julian P. Boyd. Princeton:
Princeton University Press, 1955, pp. 450–51.]

                                         7
                                                                         No.   2020AP192-CR.rgb


legislator      "intended"            "risk[s]        the      possibility       that      judges

rather than legislators will control the power to define crimes

and    their        punishments."                Wooden,        142     S. Ct.       at    1086.

"[L]egislative         history         can    never      provide        assurance       against"

courts defining the criminal law rather than the legislature.

R.L.C., 503 U.S. at 309.                   Limiting judicial review to declaring

what    the    law     says         rather       than    what     legislators        may    have

intended, but did not write, is fundamental to the separation of

powers.       "To determine that a case is within the intention of a

statute, its language must authorise us to say so."                                        United

States v. Wiltberger, 18 U.S. (5 Wheat.) 76, 96 (1820).

       ¶41    Legislative history crept into judicial opinions only

in the 20th century; until then, "[f]rom the beginnings of the

republic,      American         law       followed      what    is     known    as   the    'no-

recourse doctrine'——that in the interpretation of a text, no

recourse may be had to legislative history."                              Scalia & Garner,

Reading      Law,     at    369.           The     defects       and    dangers      of    using

legislative history as a tool for interpretation have been well
documented.         See, e.g., id. at 369-90.                   In contrast, the rule of

lenity "antedates both state and federal constitutions," id. at

297,    and     "became         a     widely       recognized          rule    of    statutory

construction in the Republic's early years."                            Wooden, 142 S. Ct.

at 1082.        In 1820, Chief Justice John Marshall explained its

origins:        "The       rule       that    penal      laws     are    to    be    construed

strictly, is perhaps not much less old than construction itself.

It is founded on the tenderness of the law for the rights of
individuals;        and    on       the    plain      principle        that    the   power    of

                                                  8
                                                                No.    2020AP192-CR.rgb


punishment is vested in the legislative, not in the judicial

department.        It is the legislature, not the Court, which is to

define a crime, and ordain its punishment."                   Wiltberger, 18 U.S.

at 95.

      ¶42   The rule of lenity does not apply every time a court

must unravel complex statutes; if it did, the court would adopt

any plausible statutory interpretation favoring the defendant's

case, in every case.         Although the United States Supreme Court

has   framed    the    threshold    for    its    application         differently     in

different cases, the rule of lenity should apply only if, after

exhausting "all legitimate tools of interpretation . . . , 'a

reasonable doubt persists.'"              Scalia & Garner, Reading Law, at

299 (quoting Moskal v. United States, 498 U.S. 103, 108 (1990)

(per Marshall, J.)); see also Wooden, 142 S. Ct. at 1081.                             In

this case, notwithstanding earnest application of the canons of

statutory      construction,       the    members       of     this     court     reach

different      interpretations,      producing      reasonable         doubt     as   to

which    reading    is   correct.        The    issue   of    whether     Wis.   Stat.
§ 939.46(1m) provides a complete defense for trafficking victims

charged     with      first-degree       intentional         homicide     or     merely

mitigates a conviction to second-degree intentional homicide "is

eminently      debatable——and      that    is    enough,      under     the    rule   of

lenity, to require finding for" the defendant in this case.

Smith v. United States, 508 U.S. 223, 246 (1993) (Scalia, J.,

dissenting).

      ¶43   Because "the majority of statutes are clear in their
prescriptions," the United States Supreme Court "often rejects

                                          9
                                                                    No.   2020AP192-CR.rgb


the    use    of    the   rule    of   lenity    based      on   statutory       clarity."

Newland,      The    Mercy   of    Scalia,       at   211    n.67.        This    is   true

regarding the Wisconsin statutes as well.                        The rule of lenity

may be rarely used,5 but reasonable doubt over the meaning of

Wis.       Stat.   § 939.46(1m)        as   applied    in    this     case    compels     a

resolution in the defendant's favor.




       The rare application of the rule of lenity means our
       5

opportunities for review will come infrequently, yet another
reason the court should ensure it declares the law correctly in
this case.

                                            10
                                                                        No.   2020AP192-CR.pdr


       ¶44    PATIENCE     DRAKE       ROGGENSACK,          J.        (dissenting).         In

accord with the common law principle that coercion is not a

complete defense to first-degree intentional homicide as well as

the text and surrounding context of Wis. Stat. § 939.46(1m), I

conclude      that     § 939.46(1m)'s          trafficking            defense,     which    is

grounded in coercion, is not a complete defense to first-degree

intentional homicide.            Rather, it comes within § 939.46(1) and

has    the    potential     to     mitigate          the    charge       of     first-degree

intentional homicide to second-degree intentional homicide.                                The

majority/lead         opinion     errs     because          its        interpretation       of

§ 939.46(1m)         abrogates    the    common       law        by    making    coercion    a

complete      defense     to     first-degree          intentional            homicide     and

ignoring       the     context      in     which           the        legislature      placed

§ 939.46(1m).         Accordingly, I respectfully dissent.

                                  I.     BACKGROUND1

       ¶45    Chrystul      Kizer        was         charged          with      first-degree

intentional        homicide,     operating       a    motor       vehicle       without    the

owner's consent, arson, possession of a firearm by a felon, and
bail jumping.         These charges stemmed from Kizer's alleged murder

of a man who allegedly had been sex trafficking her.                               According

to the criminal complaint, Kizer travelled from Milwaukee to

Kenosha where she shot her trafficker.                       Following the shooting,

Kizer started a fire at the man's home and drove off in his car.

       ¶46    At pre-trial, Kizer and her counsel sought to rely on

Wis.       Stat.     § 939.46(1m),       which        grants          victims     of     human

       The majority/lead opinion ably sets forth relevant facts;
       1

therefore, I provide only additional facts necessary to
understand my opinion that follows.

                                           1
                                                                       No.      2020AP192-CR.pdr


trafficking "an affirmative defense for any offense committed as

a direct result" of the trafficking.                       See § 939.46(1m).              After

briefing and argument on this issue, the circuit court concluded

that Kizer could not rely on the defense.                                 Kizer moved for

interlocutory appeal, which motion the court of appeals granted.

Following further argument and briefing, the court of appeals

reversed the circuit court.                As part of its reversal, the court

of appeals concluded that § 939.46(1m) is a complete defense to

first-degree      intentional         homicide.            We    granted         the   State's

petition for review.

                                   II.     DISCUSSION

                              A.   Standard of Review

       ¶47   "[T]he     purpose       of      statutory         interpretation          is   to

determine what the statute means so that it may be given its

full, proper, and intended effect."                    State ex rel. Kalal v. Cir.

Ct. for Dane Cnty., 2004 WI 58, ¶44, 271 Wis. 2d 633, 681 N.W.2d

110.    Statutory interpretation begins with the language of the

statute.     If the meaning of the words are plain and unambiguous,
the    court's    inquiry      ends      and       there   is    no       need    to   consult

extrinsic     sources         of   interpretation,              such       as     legislative

history.     Id., ¶¶45, 46.

       ¶48   In addition to the plain words of the text, "[c]ontext

is important to meaning.                 So, too, is the structure of the

statute in which the operative language appears."                                   Id., ¶46.

Therefore,    rather      than     in      isolation,        "statutory          language    is

interpreted       in    the    context        in     which      it    is     used; . . . in
relation     to   the    language        of    surrounding           or    closely-related

                                               2
                                                                       No.       2020AP192-CR.pdr


statutes; . . . to                  avoid     absurd     or     unreasonable           results;

. . . [and] read where possible to give reasonable effect to

every word, in order to avoid surplusage."                            Id.        "Statutes are

closely related when they are in the same chapter, reference one

another, or use similar terms."                       State v. Reyes Fuerte, 2017 WI

104,       ¶27,    378       Wis. 2d    504,    904    N.W.2d    773    (citing          City    of

Janesville v. CC Midwest, Inc., 2007 WI 93, ¶24, 302 Wis. 2d

599, 734 N.W.2d 428).

       ¶49        It    is    consistent       with    the    plain-meaning           rule      "to

consider the intrinsic context in which statutory language is

used;       a     plain-meaning             interpretation       cannot          contravene      a

textually or contextually manifest statutory purpose."                                    Kalal,

271 Wis. 2d 633, ¶49.                  However, in "construing or interpreting a

statute the court is not at liberty to disregard the plain,

clear       words       of    the    statute."         Id.,    ¶46.         Nor    are    courts

permitted to read words into the statute that the legislature

did not insert.              Dawson v. Town of Jackson, 2011 WI 77, ¶42, 336

Wis. 2d 318, 801 N.W.2d 316.
                              B.     The Majority/lead Opinion

       ¶50        The    State's       argument       that    Wis.    Stat.       § 939.46(1m)

mitigates first-degree intentional homicide to second degree,

rather than providing a complete defense, focuses on following

the links          among      statutory cross references.2                   Following this

chain, the State argues that the trafficking defense is limited

by the provision of Wis. Stat. § 940.01(2)(d), which provides

that       the    listed      affirmative       defenses      mitigate       a    first-degree

       2   See Section II.D.

                                                  3
                                                                   No.    2020AP192-CR.pdr


intentional       homicide    charge    to      a    second-degree        charge.       The

majority/lead ignores the effect of the common law and disagrees

with the State's contention.              The majority/lead asserts that the

absence of explicit mitigation language in § 939.46(1m) creates

a complete defense to first-degree intentional homicide.3

      ¶51    In    arriving     at   this       conclusion,       the     majority/lead

compares Wis. Stat. § 939.46(1m) with other statutory defenses

that explicitly state that they mitigate the charge to second-

degree     intentional       homicide.4         Ultimately,       the     majority/lead

opinion declares that this "suggests that a defense is complete

as   to    first-degree       intentional           homicide    unless     the    statute

contains express language regarding mitigation."5

      ¶52    Yet,    in      doing   this,          the    majority/lead         errs    by

implementing an interpretation of Wis. Stat. § 939.46(1m) that

is in derogation of the common law without the unambiguous and

clearly expressed legislative purpose to do so.                       Because no such

purpose     was   expressed     by   the        statute,       § 939.46(1m)      must    be

interpreted so as to comport with the common law.                           See Strenke
v. Hogner, 2005 WI 25, ¶28, 279 Wis. 2d 52, 694 N.W.2d 296 ("A

statute must be interpreted in light of the common law and the

scheme      of    jurisprudence        existing           at    the      time    of     its


      3   Majority/lead op., ¶26.
      4Id. (citing Wis. Stat. § 939.47 (necessity is a complete
defense "except that if the prosecution is for first-degree
intentional homicide, the degree of the crime is reduced to 2nd-
degree intentional homicide")).
      5Id. (citing State ex rel. Kalal v. Cir. Ct. for Dane
Cnty., 2004 WI 58, ¶46, 271 Wis. 2d 633, 681 N.W.2d 110).

                                            4
                                                                    No.   2020AP192-CR.pdr


enactment.").         Therefore,      I     conclude         that    the       trafficking

defense is limited by the chain of statutory cross references

which is in accord with the common law and, therefore, results

in mitigation of a first-degree intentional homicide charge to a

second-degree charge.

                      C.   Abrogation of the Common Law

      ¶53   It is helpful to review the effect of common law on

statutory      interpretation.        I        begin    by    noting       that       it    is

axiomatic that a statute does not abrogate a rule of common law

unless the abrogation is clearly expressed and leaves no doubt

of    the   legislature's        purpose.              Fuchsgruber             v.     Custom

Accessories, Inc., 2001 WI 81, ¶25, 244 Wis. 2d 758, 628 N.W.2d

833 (quoting Kranzush v. Badger State Mut. Cas. Co., 103 Wis. 2d

56, 74, 307 N.W.2d 256, 266 (1981)).                   A statute does not change

the   common    law   unless   the    legislative            purpose      to    do    so    is

clearly expressed in the language of the statute.                                   Maxey v.

Redevelopment Auth. of Racine, 94 Wis. 2d 375, 399, 288 N.W.2d

794 (1980).       To accomplish a change in the common law, "the
language    [of    the     statute]       must    be    clear,       unambiguous           and

peremptory."       Id. (quoting Wis. Bridge & Iron Co. v. Indus.

Comm'n, 233 Wis. 467, 474, 290 N.W. 199 (1940)).




                                           5
                                                             No.   2020AP192-CR.pdr


                        1.    Coercion Generally6

     ¶54   Coercion occurs when a "threat by a person other than

the actor's coconspirator[7] . . . causes the actor reasonably to

believe that his or her act is the only means of preventing

imminent death or great bodily harm to the actor or another and

which causes him or her so to act."              State v. Keeran, 2004 WI

App 4, ¶5, 268 Wis. 2d 761, 674 N.W.2d 570 (quoting Wis. Stat.

§ 939.46(1)   (2001-02)).        This       privilege   to    act    provides    a

complete common law defense to any crime except first-degree

intentional homicide.        Id.; see also People v. Anderson, 50 P.3d

368, 370-75 (2002) (tracing history of coercion at common law).




     6 Initially, an examination of the coercion defense, as well
as its application to the specific crime of sex trafficking,
will be helpful to our discussion.
     7 A conspiracy "commences with an agreement between 2 or
more persons to direct their conduct toward the realization of a
criminal objective and each member of the conspiracy must
individually and consciously intend the realization of the
particular criminal venture.     Additionally, each conspirator
must have an individual stake in the conspiracy."    Bergeron v.
State, 85 Wis. 2d 595, 613, 271 N.W.2d 386 (1978).     Regarding
the intent required to be deemed a conspirator, courts have
described the need for a "voluntary" association and intention
to commit the particular criminal venture.     United States v.
Wroblewski, 105 F.2d 444, 448 (7th Cir. 1939) (requiring
evidence of "two or more persons, in voluntary cooperation," to
prove a conspiracy).     Traffickers form emotional bonds with
their victims and, through ever-present abuse and control,
manipulate them to commit acts they would not otherwise choose
to do.    As Legal Action of Wisconsin and LOTUS Legal Clinic
explained in their brief to this court, "the line between
'choice' and 'force' can [quickly] erode" in trafficking
relationships.   Kizer says her association with her trafficker
stems from such a relationship.

                                        6
                                                                     No.   2020AP192-CR.pdr


       ¶55    Coercion     and       duress8   "are       similar    in    substance"     to

self-defense.         United States v. Waller, 605 F. App'x 333, 336

(5th       Cir.   2015).         "Duress,          like   the   related,      and      often

overlapping, defenses of self-defense and necessity, is a form

of the affirmative defense of justification."                         United States v.

Posada-Rios, 158 F.3d 832, 873 (5th Cir. 1998).                           Often described

as "lesser evil" defenses, both duress and self-defense "rest[]

on   the     belief    that      a    person       facing    harm    is     justified    in

performing an act, otherwise illegal, less injurious than the

impending loss."           United States v. Haynes, 143 F.3d 1089, 1091

(7th Cir. 1998); see also Model Penal Code § 3.02 (collecting

these defenses under the rubric "justification" and "choice[s]

of evil").        While differences exist based on the source of the

threat, these differences are often in nomenclature rather than

in the "nature of the justification."                     Id.

       ¶56    Coercion, as a defense, is "limited to the most severe

form of inducement" and requires a finding "under the objective-

reasonable man test, with regard to the reasonableness of the
actor's beliefs that he is threatened with immediate death or

great      bodily   harm    with       no   possible        escape    other     than    the

commission of a criminal act."                      State v. Amundson, 69 Wis. 2d

554, 568, 230 N.W.2d 775 (1975).                      Specifically, in trafficking

cases, courts around the country have concluded that various

realities that victims are forced to endure at the hands of the


       Courts often use the terms "coercion" and "duress"
       8

interchangeably when speaking of circumstances in which a victim
is justified in performing an otherwise illegal act based on a
threat of harm from outside forces. See supra note 9.

                                               7
                                                                     No.   2020AP192-CR.pdr


traffickers      demonstrate         coercion.             See     United     States       v.

McIntyre, 612 F. App'x 77, 79-80 (3d Cir. 2015) (describing that

victim    testimony        that    they    had     either     been     beaten      or    been

present while others were beaten was sufficient to demonstrate

coercion that was used to cause them to engage in commercial sex

acts); United States v. Fields, No. 8:13-cr-198-T-30TGW, 2013 WL

5278499,    at   *1    (M.D.       Fla.    Sept.    18,     2013)    (concluding         that

trafficker's       threat    of     forcing      opiate     withdrawal      sickness       if

victim did not prostitute herself was a harm serious enough to

demonstrate coercion).

      ¶57     However, due to the circumstances of trafficking and

the relationship between the trafficker and the victim, threats

of   bodily    harm,       sufficient      to    demonstrate        coercion,       do   not

always line up with the stereotypically immediate examples of

coercion,     such    as    committing       a     crime    while     being    forced      at

gunpoint to do so.           As the Legal Action of Wisconsin and LOTUS

Legal     Clinic      confirmed       in        their      brief     to     this    court,

"trafficking involves manipulating a victim's vulnerabilities,
such as cultural isolation, financial dependency, or a need for

love and belonging."              Rather than stand-alone, explicit threats

of violence, traffickers often form emotional bonds with their

victims and, through ever-present abuse and control, manipulate

them to commit acts they would not otherwise choose to do.

      ¶58     In similar circumstances, courts around the country

have allowed victims of abuse to present expert testimony on

battering and its effects in support of a duress9 defense because

      9The Court chose to use the term "duress," instead of
coercion, because that was the term used more prevalently in the
                                8
                                                                  No.   2020AP192-CR.pdr


it may help juries "understand the objective reasonableness of a

defendant's actions in the situation [he or she] faced, which

included    the    history    of     violent       and     psychological       abuse."

United States v. Dingwall, 6 F.4th 744, 754 (7th Cir. 2021).

    ¶59     The    facts     in    Dingwall       are      very    similar     to   the

circumstances of abuse and manipulation that we often see in

trafficking situations.           Marjory Dingwall was a victim stuck in

a relationship with her abusive boyfriend, Aaron Stanley.                           Id.

at 748.     After Stanley began to use drugs, a pattern of behavior

emerged:    "Stanley       would      beat        Dingwall,        then       apologize

profusely, and things would then return to 'normal' for a while

until   Stanley    would   fly      into   a     rage    again."        Id.     Stanley

exhibited     controlling         behavior       towards     Dingwall,        including

stealing her EBT card, making it difficult to buy food.                             Id.

"Dingwall wanted to leave, but she felt that she had no other

options."    Id.

    ¶60     The abuse became worse when Stanley began using crack

cocaine.     Id.    To get money for drugs, Stanley began robbing
stores.     When he began to feel that he was "hot," he accused

Dingwall of owing him money and pistol-whipped her when she was

not able to come up with any.              Id.    Stanley then forced Dingwall

Seventh Circuit under similar circumstances.  See United States
v. Dingwall, 6 F.4th 744, 746 n.1 (7th Cir. 2021) (explaining
that the Seventh Circuit Pattern Criminal Jury Instructions
"describe[d] 'coercion/duress' as when the defendant has proven
that she committed the offense 'because [she was] coerced'; and
'[t]o establish that [she] was coerced, [the] defendant must
prove' fear of immediate death or serious injury if she did not
commit the offense, and had no reasonable opportunity to refuse
to commit the offense."     Seventh Circuit Pattern Crim. Jury
Instr. § 6.08 (2020 ed.)).

                                           9
                                                                   No.     2020AP192-CR.pdr


to rob a convenience store, which she did.                      Id.     Stanley did not

hit her that night and was "nice" to her, which sent the message

that "committing the crime as ordered was a way to avoid his

abuse."     Id.

      ¶61    This    process     repeated        itself    two     more      times   until

Dingwall was arrested and charged with three counts of robbery.

Id.   at    749.      However,      she    claimed       that     she      committed    the

robberies under duress, in fear of violence at the hands of her

boyfriend.        Id. at 745-46.       The district court denied Dingwall's

claim and concluded that it was "not sufficient under existing

circuit precedent, reasoning that even if Dingwall's evidence

were credited, the duress requirements of imminence and of no

legal alternatives could not be satisfied."                     Id. at 750.

      ¶62    On appeal, the Seventh Circuit joined numerous state

courts, as well as the Sixth, Ninth, and District of Columbia

Circuits in concluding that a victim of abuse may put forth a

duress defense by producing expert testimony on battering and

its effects.         Id. at 754.          In so doing, the Court rejected a
"strict physical proximity test to establish a reasonable fear

of imminent violence."              Id. at 757.          It reasoned that a jury

could conclude that Stanley's pattern of abuse and manipulation

demonstrated        "an   expectation       of    and     level       of   control     over

Dingwall,    even     when   physically         separate"       and     that    "Stanley's

threats     could    have    caused    a   reasonable       person         in   Dingwall's

situation to fear imminent violence."                   Id. at 758.

      ¶63    The    Court    also     concluded     that     Stanley's          continuous
violence against Dingwall, contrasted with his being "nice" when

                                           10
                                                                  No.    2020AP192-CR.pdr


Dingwall did what he wanted, "showed a level of manipulation and

a style of communication that could lead a reasonable person in

her situation to have interpreted Stanley's demands and behavior

as    a    threat    of    imminent     violence    unless    she       committed   each

robbery."         Id.     Likewise, the Court concluded that the repeated

abuse and its psychological impact on Dingwall were factors that

could       be    considered    in     determining       whether    she     reasonably

believed that she lacked an alternative to breaking the law.

          ¶64    Accordingly, the Seventh Circuit reversed the district

court and concluded that the evidence of battery and its effects

was   potentially         relevant     and   sufficient      to   support     a   duress

defense to the robbery charges.                   Id. at 761.       In doing so, it

recognized        that    victims     of   abuse   and   manipulation——like         that

experienced         by    trafficking      victims——are    able     to    utilize    the

traditional coercion/duress defense for most criminal defenses.




                                             11
                                                   No.   2020AP192-CR.pdr


   2.    Coercion10 as a Defense to Murder under the Common Law

    ¶65    "Stemming from antiquity, the [constant tradition] of

Anglo-American common law is that duress never excuses murder,

that the person threatened with his own demise 'ought rather to

die himself, than escape by the murder of an innocent.'"         Joshua

Dressler, Exegesis of the Law of Duress:       Justifying the Excuse

and Searching for Its Proper Limits, 62 S. Cal. L. Rev. 1331,

1370 (1989) (quoting 4 W. Blackstone, Commentaries on the Laws

of England, at *30).    In the seminal case, Regina v. Tyler, two

men were on trial for the murder of a town constable.         Regina v.

Tyler, [1837] 8 C.P. 616, 923.     The two men were followers of a

revolutionary, a man named Thom.      Id.   Thom shot and stabbed the

constable and, while the constable was still alive, ordered the

    10 For purposes of the common law rule prohibiting the use
of coercion as a complete defense to first-degree murder, courts
historically have used the defenses of "coercion" and "duress"
interchangeably. See, e.g., Moes v. State, 91 Wis. 2d 756, 766,
284 N.W.2d 66 (1979) (employing both terms and explaining that
the obligation for the state to disprove an affirmative defense
was not changed in 1955 when Wisconsin adopted the criminal
code; Campbell v. State, 999 P.2d 649, 659 (Wyo. 2000) (citing
Amin v. State, 811 P.2d 255, 260 (Wyo. 1991)) ("Coercion or
duress has been recognized as a defense to criminal charges,
other than a charge of taking the life of an innocent person.
Coercion or duress must be present, imminent or impending, and
of such a nature so as to induce a well-grounded fear of death
or serious bodily harm if the otherwise criminal act is not
done."); Frasher v. State, 260 A.2d 656, 661 (Md. Ct. Spec. App.
1970) (citing 1 Anderson Wharton's Criminal Law § 123, at 261)
("[I]t is a defense as to all crimes except taking the life of
an innocent person that the defendant acted under a compelling
force of coercion or duress."); 40 Am. Jur. 2d Homicide § 107
(2019) ("It is generally held that neither duress, coercion, nor
compulsion are defenses to murder . . . ." (citations omitted)).
Cf. People v. Heath, 255 Cal. Rptr. 120, 125 (Cal. Ct. App.
1989) (critiquing conflation of duress and necessity without
comment on conflation between coercion and duress).

                                 12
                                                                No.   2020AP192-CR.pdr


defendants to throw the constable into a ditch.                       Id. at 923-24.

Thom was later killed by the military and the defendants were

arrested for their role in the constable's murder.                     Id. at 924.

       ¶66     At   trial,    the    defendants      argued    that   they   complied

with    the    order   only     "from    a    fear    of   personal     violence   to

themselves at the hands of Thom."                    Id. at 924.       Lord Denman,

sitting in judgment for the Crown, concluded that this excuse

must be "discard[ed,]" id. at 926, and these circumstances had

"never been received by the law as an excuse for his crime, and

the law is, that no man, from a fear of consequences to himself,

has a right to make himself a party to committing mischief on

mankind."       Id. at 925.

       ¶67     Similarly, the Alabama Supreme Court concluded that a

man was not excused for murder, even when he was forced to do so

at gunpoint.        Arp v. State, 12 So. 301, 302-03 (Ala. 1893).                  In

so concluding, the court traced the history of the common law's

treatment of coercion as a defense to murder.                     See id. at 302-

03.     The Court recognized that the authorities were conclusive
that "at common law no man could excuse himself, under the plea

of necessity or compulsion, for taking the life of an innocent

person."       Id. at 303.          In keeping with the common law history,

the Court upheld the conviction and reasoned that "the immediate

necessity or compulsion under which he acted at the time [was]

no excuse to him."           Id. at 304.

       ¶68     Likewise, in recent history, the California Supreme

Court    has    reaffirmed      the     prudence      behind    the    common   law's
tradition by concluding that, "as in Blackstone's England, so

                                             13
                                                                    No.    2020AP192-CR.pdr


today in California:          fear for one's own life does not justify

killing an innocent person."                  Anderson, 50 P.3d at 369.                   In

Anderson, the defendant, Anderson, and his accomplice, a man

named Kiern, were convicted of murdering a camp counselor who

had    allegedly       molested   one    of    their    children.           Id.    at   370.

According       to    Anderson,    a    large     group       of   people,        including

himself and Kiern, had kidnapped the counselor, taken her out to

a field, stripped her of her clothes, beat her, put duct tape

over her mouth, and abandoned her.                      Id.        Anderson and Kiern

later saw the counselor going naked down the street.                              Id.     The

two grabbed her and forced her into the back of Kiern's car and

drove away.          Id.

       ¶69   Anderson testified that, after they had re-kidnapped

the counselor and brought her back to the field, Kiern ordered

him to get a nearby rock.              Id.    The defendant replied that Kiern

was "out of [his] mind," to which Kiern responded, "Give me the

rock or I'll beat the shit out of you."                        Id.        Because of the

physical disparities between himself and Kiern, the defendant
testified to being scared that Kiern would "break [his] neck" if

he did not comply.          Id.    Using the rock retrieved by Anderson,

Kiern knocked the counselor unconscious and later the two killed

her by dropping a small boulder on her head.                       Id.

       ¶70   At trial, Anderson, based primarily on his "testimony

that    Kiern    threatened       to    'beat     the    shit      out     of'     him,   []

contended on appeal that the trial court erred in refusing to

instruct the jury on duress as a defense to the murder charge."
Id.    The California Supreme Court, in affirming the refusal to

                                             14
                                                                 No.    2020AP192-CR.pdr


instruct the jury on defense, explained that the common law

reasoning for the defense of duress for crimes is that "for

reasons of social policy, it is better that the defendant, faced

with a choice of evils, choose to do the lesser evil (violate

the criminal law) in order to avoid the greater evil threatened

by the other person."             Id. at 371 (quoting Wayne R. LaFave,

Criminal Law, § 5.3(b), at 467 (3d ed. 2000)).                          However, this

lesser of two evils rationale is "strained when a defendant is

confronted with taking the life of an innocent third person in

the face of a threat on his own life[.]"                    Id. (quoting United

States v. LaFleur, 971 F.2d 200, 205 (9th Cir. 1991)).                             "When

the defendant commits murder under duress, the resulting harm——

i.e. the death of an innocent person——is at least as great as

the    threatened        harm——i.e.     the     death      of     the     defendant."

Anderson, 50 P.3d at 371 (quoting LaFleur, 971 F.2d at 205).

       ¶71     The Court concluded that the reasoning behind the rule

that    fear    for     one's   own   life    does   not    justify       killing    an

innocent person applies "as well to 19th-century California as
to     Blackstone's       England."           Anderson,     50     P.3d      at    374.

Accordingly,       it     concluded    that     both      the    common      law    and

California law prohibited duress from being a defense to murder.

Id.

       ¶72     In Wisconsin, the common law defense of coercion is

codified in Wis. Stat. § 939.46(1) which provides:

       A threat by a person other than the actor's
       coconspirator which causes the actor reasonably to
       believe that his or her act is the only means of
       preventing imminent death or great bodily harm to the
       actor or another and which causes him or her so to act

                                         15
                                                              No.   2020AP192-CR.pdr

    is a defense to a prosecution for any crime based on
    that act, except that if the prosecution is for first-
    degree intentional homicide, the degree of the crime
    is reduced to 2nd-degree intentional homicide.
Section 939.46(1) explicitly confirms the common law rule that

coercion is not a complete defense to first-degree intentional

homicide.        In addition, the legislature has provided that a

successful       coercion       defense     may    mitigate     a    first-degree

intentional homicide to 2nd-degree.               Wis. Stat. § 940.01(2)(d).

                       3.   Wisconsin Stat. § 939.46(1m)

    ¶73     Wisconsin Stat. § 939.46(1m) follows the codification

of the common law defense of coercion.                 It provides, "A victim

of a violation of s. 940.302(2) or 948.051 has an affirmative

defense for any offense committed as a direct result of the

violation of s. 940.302(2) or 948.051 without regard to whether

anyone    was     prosecuted      or   convicted      for   the     violation    of

s. 940.302(2)      or   948.051."         § 939.46(1m).       The   majority/lead

asserts that it is "unclear" whether subsec. (1m) constitutes a

coercion defense11 and determines that subsec. (1m) is ambiguous

as to the question of whether it provides a complete defense to
first-degree intentional homicide or merely mitigates it to a

charge of second-degree.12             The majority/lead opinion further

concludes       that    there    are   no      extrinsic    sources,     including

legislative history that can be used to resolve the ambiguity.13

Accordingly, the majority/lead resorts to the rule of lenity to


    11   Majority/lead op., ¶25.
    12   Id., ¶27.
    13   Id., ¶28.

                                          16
                                                                 No.    2020AP192-CR.pdr


conclude       that    subsec. (1m)     provides      the    accused      a    complete

defense to first-degree intentional homicide.14                        I disagree and

conclude that extrinsic factors direct us towards the conclusion

that subsec. (1m) mitigates a charge of first-degree intentional

homicide to a second-degree charge consistent with Wis. Stat.

§ 939.46(1).

       ¶74     The first question that must be answered is whether

Wis. Stat. § 939.46(1m) provides a coercion defense at all.                            The

majority/lead         opinion    asserts      that   "common     law     coercion       is

irrelevant to our analysis."15             As previously noted, subsec. (1m)

is located under the section title, "Coercion."                        And while the

majority/lead is correct that "titles . . . are not part of the

statutes[,]"16        they     are   "permissible     indicators        of     meaning."

State v. Lopez, 2019 WI 101, ¶41, 389 Wis. 2d 156, 936 N.W.2d

125 (Rebecca Grassl Bradley, J., concurring) (quoting Antonin

Scalia & Bryan A. Garner, Reading Law:                      The Interpretation of

Legal       Texts,    221    (2012)).    Statutory     titles     may     be    used    to

resolve a doubt and confirm a statute's meaning.                        Id., ¶¶26-29.
Because we "presume that the legislature is aware of existing

law when it passes a new statute[,]" we presume the placement of

subsec. (1m) was not done accidentally or without prior thought.

Prosser v. Leuck, 225 Wis. 2d 126, 150, 592 N.W.2d 178 (1999).

"When the legislature adopts non-statutory language in titles,

that    language       has    meaning   and     reflects     a   decision       of     the

       14   Id., ¶29.
       15   Id., ¶28 n.11.
       16   Id., ¶25 (quoting Wis. Stat. § 990.001(6)).

                                           17
                                                                No.   2020AP192-CR.pdr


legislature."       Lopez, 389 Wis. 2d 156, ¶27.               See also     Scalia &

Garner,    supra,    327    (quoting   James        DeWitt    Andrews,     "Statutory

Construction," in 14         American Law and Procedure                1, at 21-22

(James Parker Hall & James DeWitt Andrews eds., rev. ed. 1948)

("The title is adopted by the legislature.")).

    ¶75     The     availability     of    Wis.      Stat.     § 939.46(1m)    as   a

coercion    defense     is    confirmed        by    the     legislative    history.

Subsection (1m) was based, in part, on the model legislation

compiled by the Polaris Project.17                   A provision of the model

legislation,      included    and   referenced        throughout      the   drafting

materials, directed that legislatures to include the following

section:

                     VICTIM IMMUNITY FROM PROSECUTION

    In any prosecution of a person who is a victim of
    trafficking in persons, it shall be an affirmative

    17    According to the document,

    The Model Elements of Comprehensive State Legislation
    to Combat Trafficking in Persons (Comprehensive Model
    Law) is divided into three sections: 1) Prosecution,
    2) Prevention     of    Trafficking,  and    3) Victim
    Protection.    Language in this model law draws from
    numerous    sources,   including: A) the   Trafficking
    Victims Protection Act of 2000, Pub. L. No. 106-386;
    B) Prosecutorial Remedies and Other Tools to end the
    Exploitation of Children Today (PROTECT) Act of 2003,
    Pub. L. No. 108-21; C) the Department of State's Model
    Anti-trafficking law, released March 12, 2003, D) the
    Department of Justice's Model State Anti-trafficking
    Criminal   Statute,   released   July 16,  2004;   and
    E) current proposed and previously enacted State
    Statutes related to combating human trafficking in
    various U.S. States.

Drafting File,       2007    Act    116,       Legislative      Reference    Bureau,
Madison, Wis.

                                          18
                                                                        No.    2020AP192-CR.pdr

       defense that he or she was under duress [if defined
       under state law] and/or coerced [if defined under
       state law] into committing the offenses for which he
       or she is being subject to prosecution.
This characterization of subsec. (1m) as a defense of coercion

in     the     model    legislation,            coupled    with     the        legislature's

decision       to    place     it      within   § 939.46       (titled        "Coercion")    is

persuasive          evidence        that    subsec.      (1m)    provides        a    coercion

defense.

       ¶76     Because coercion does not provide a complete defense

to first-degree intentional homicide at common law and because

Wis. Stat. § 939.46(1m) is a coercion defense, the next question

I    must     answer     is       whether      subsec.    (1m)'s     language         "clearly

expresse[s]" and "leaves no doubt" of the legislature's purpose

to abrogate the common law principle that coercion is not a

complete        defense           to       first-degree         intentional          homicide.

Fuchsgruber, 244 Wis. 2d 758, ¶25.                     I conclude that § 939.46(1m)

does not abrogate the common law.

       ¶77     Initially,          I    note    that     the     majority/lead         opinion

implicitly agrees that the language of Wis. Stat. § 939.46(1m)
does    not     expressly         abrogate      the    common     law     by    providing    a

complete       defense       to     first-degree       intentional        homicide.         The

majority/lead admits that it is "unclear" whether subsec. (1m)

"would mitigate a first-degree intentional homicide charge to a

second-degree          one."18          This    is     hardly     indicative         that   the

language is a "clear, unambiguous and peremptory" abrogation.

Maxey, 94 Wis. 2d at 399.


       18    Majority/lead op., ¶25.

                                                19
                                                             No.    2020AP192-CR.pdr


      ¶78    Nelson v. Hansen, provides a helpful example of the

type of language needed to abrogate the common law.                       Nelson v.

Hansen, 10 Wis. 2d 107, 102 N.W.2d 251 (1960).                     The common law

rule addressed in Nelson was that an "owner was not liable for

damages resulting from the vicious act of his dog unless he had

prior knowledge of its vicious propensities . . . or the injury

was attributable to some negligence [in the manner in which the

owner kept his domestic animals]."                Id. at 113.      Furthermore, a

domestic animal owner who neither (1) owned an animal that was

known to be abnormally dangerous and (2) had reason to know was

abnormally dangerous but which was likely to do harm unless

controlled, "[was] liable for the harm done by such an animal

only if he fail[ed] to exercise reasonable care to confine or

otherwise control it, or the harm is of a sort which it is

normal for animals of that class to do."              Id. at 113–14.

      ¶79    In Nelson, we examined what effect Wis. Stat. ch. 174

(1955-56)     had   on    this   common     law    rule.    See     id.    at    115.

Wisconsin Stat. § 174.02 provided that:

      Owner's liability.    The owner or keeper of any dog
      which shall have injured or caused the injury of any
      person or property or killed, wounded or worried any
      horses, cattle, sheep or lambs shall be liable to the
      person so injured and the owner of such animals for
      all damages so done, without proving notice to the
      owner or keeper of such dog or knowledge by him that
      his dog was mischievous or disposed to kill, wound, or
      worry horses, cattle, sheep, or lambs.
Id.   at    113   n.1    (quoting   § 174.02).        We   concluded      that   the

statute's language expressly provided that it was "dispens[ing]
with the necessity of proving scienter in cases when the injury

is done by a dog because of a mischievous trait or propensity."
                                       20
                                                                     No.   2020AP192-CR.pdr


Id. at 119.          Accordingly, because of the unambiguous overlap and

clear applicability of the statute to an aspect of the common

law rule on dog owner liability, we recognized that the section

abrogated a portion of the common law.                       Id.     We also concluded

that because the elimination of scienter was in derogation of

the common law, § 174.02 must be strictly construed.                                 Id. at

119.

       ¶80     Turning     to    Wis.    Stat.         § 939.46(1m),           the     clear

expression of the legislature's desire to abrogate the common

law is not present.             As the majority/lead concedes, common law

coercion was not a defense to homicide.                      The common law rule is

clear:       coercion is not and has never been a complete defense to

first-degree intentional homicide.

       ¶81     The    majority/lead     opinion,        by    concluding       that     Wis.

Stat.       § 939.46(1m)   provides     a    complete        defense,        ignores    that

subsec. (1m)'s text does not clearly express a complete defense

to     first-degree        intentional           homicide.              Therefore,       the

majority/lead         opinion    is   forced      to    rely       on   an    absence     of
statutory text to make its conclusions.19                      Accordingly, because

the majority/lead's interpretation of subsec. (1m) provides a

complete       defense     to    first-degree          intentional         homicide,      it

abrogates       the     common    law   without         the        required     level    of

legislative clarity and purpose; therefore, its interpretation

of § 939.46(1m) is erroneous.

                          D.    Statutory Interpretation



       19   Id., ¶26.

                                            21
                                                                       No.    2020AP192-CR.pdr


      ¶82      Finally,       the     last     remaining      question        that       I    must

answer is, "How should Wis. Stat. § 939.46(1m) be interpreted if

it cannot provide a complete defense?"                         The State's argument,

consisting        of   statutory       cross-references,          is    grounded         in    the

text and context of § 939.46(1m) and supports the common law

rule that coercion is not a complete defense to first-degree

intentional homicide.               Accordingly, I conclude that § 939.46(1m)

has     the       potential      to      reduce      the     crime      of     first-degree

intentional homicide to a charge of second-degree intentional

homicide, as the statutory links I examine below show.

      ¶83      Wisconsin Stat. § 940.01(1) is our first statute to

consider.         It sets out the elements of first-degree intentional

homicide.              Section      940.01(1)        is     linked       to       "Mitigating

circumstances" in § 940.01(2).

      ¶84      Wisconsin         Stat.         § 940.01(2),       our        second          link,

provides, "The following are affirmative defenses to prosecution

under      this    section     which      mitigate     the    offense        to    2nd-degree

intentional homicide under s. 940.05."                      Subsection 940.01(2) has
various paragraphs, one of which is relevant to our discussion.

      ¶85      Wisconsin         Stat.       § 940.01(2)(d),         our      third          link,

provides that first-degree intentional homicide is mitigated to

second-degree homicide when, "Death was caused in the exercise

of a privilege under s. 939.45(1)."                       The question at this point

in    my      examination        of      the     context     in      which        Wis.       Stat.

§ 939.46(1m) was placed is whether the trafficker's death was

cause by Kizer's exercising a "privilege under s. 939.45(1)."



                                                22
                                                                 No.       2020AP192-CR.pdr


      ¶86     Accordingly, I move to the fourth link, Wis.                           Stat.

§ 939.45, which provides, "The fact that the actor's conduct is

privileged,      although      otherwise        criminal,    is        a     defense       to

prosecution for any crime based on that conduct.                       The defense of

privilege      can     be   claimed        under     any    of         the      following

circumstances[.]"

      ¶87     Wisconsin Stat. § 939.45(1) is the fifth link.                               It

provides,      "(1)     When     the    actor's        conduct         occurs        under

circumstances of coercion or necessity so as to be privileged

under s. 939.46 or 939.47," the defendant can raise the defense

of privilege "under [Wis. Stat.] § 939.46."                   Here, Kizer claims

a   defense    of    privilege    by   raising      § 939.46(1m),            which    as    I

explained above, and summarize below, involves coercion.

      ¶88     Wisconsin Stat. § 939.46 is titled, "Coercion."                             The

majority/lead        implies     and   I        conclude    that       Kizer,        as     a

commercially sex trafficked victim, was subjected to on-going

coercion by her trafficker, whom she killed.                  Therefore, she has

alleged the required status of a coerced defendant to raise
privilege under § 939.46 as a defense to prosecution for his

homicide according to the directive of Wis. Stat. § 939.45(1).

      ¶89     The sixth link in the legislature's statutory chain

places us on Wis. Stat. § 939.46(1m).                 Section 939.46(1m) falls

within Wis. Stat. § 939.45(1)'s general designation of § 939.46

as a collective provision that does not limit § 939.46's use by

subsection     designation.        Therefore,        § 939.45(1)           includes       the

subsection at issue here, § 939.46(1m), to which coercion is a
defense.

                                           23
                                                                             No.      2020AP192-CR.pdr


       ¶90    As I have explained in some detail earlier, at common

law,    coercion         is     not     a     complete             defense       to    first-degree

intentional homicide.                 That continued when common law coercion

was    codified          in     Wis.        Stat.        § 939.46(1).                 In     addition,

§ 939.46(1)      provided         the        potential          to    mitigate          first-degree

intentional         homicide           to        2nd-degree          intentional             homicide.

Because the legislature did not clearly express an intent to

abrogate      the        common        law        when        it     codified          coercion      in

§ 939.46(1),        but       simply        provided          the    potential          to   mitigate

first-degree        intentional             homicide          to     2nd-degree            intentional

homicide, employing § 939.46 as a collective provision at the

directive      of    § 939.45(1)             encompasses             both        §§ 939.46(1)        and

939.46(1m).

       ¶91    "[T]he          purpose       of     statutory          interpretation           is    to

determine what the statute means so that it may be given its

full, proper, and intended effect."                                 Kalal, 271 Wis. 2d 633,

¶44.    In addition to the plain words of the text, "[c]ontext is

important to meaning."                  Id., ¶46.              Rather than in isolation,
"statutory language is interpreted in the context in which it is

used; . . . in           relation       to        the     language          of     surrounding       or

closely-related statutes . . . ."                             Id.     "Statutes are closely

related      when    they       are     in       the     same       chapter,          reference     one

another, or use similar terms."                         Reyes Fuerte, 378 Wis. 2d 504,

¶27    (citing      CC    Midwest,          Inc.,       302    Wis. 2d       599,      ¶24).        "[A]

plain-meaning interpretation cannot contravene a textually or

contextually manifest statutory purpose."                                   Kalal, 271 Wis. 2d
633, ¶49.        Similarly, in "construing or interpreting a statute

                                                   24
                                                                        No.    2020AP192-CR.pdr


the court is not at liberty to disregard the plain, clear words

of the statute."         Id., ¶46.

       ¶92     Apart    from      its   derogation           of   the       common    law,    the

majority/lead's interpretation of Wis. Stat. § 939.46(1m) also

fails       because     it     seeks        to        contravene        a     textually       and

contextually          manifest      interpretation.                  The       majority/lead

concludes that, based on the statute's context and comparisons

to the language in other statutes, "a defense is complete as to

first-degree intentional homicide unless                           the statute contains

express language regarding mitigation."20                          While comparisons to

surrounding       statutes        are   a    permissible           source      of    statutory

context, they are not the only source.                            "Statutes are closely

related      when      they . . . reference              one      another[.]"          Section

939.46(1m)       is    linked,      through           the    cross-reference          chain     I

describe above, to Wis. Stat. § 940.01 which lists affirmative

defenses       that    mitigate     a   charge          of   first-degree           intentional

homicide to second-degree intentional homicide.

       ¶93     Furthermore,         the          majority/lead's              interpretation
elevates the negative implication of Wis. Stat. § 939.46(1m)'s

text    (the    absence      of    explicit           mitigation    language)         over    its

plain, objective meaning, as understood by the statutory cross-

references described above.                 It is the text of the statute that

controls——not the absence of text.21                           By failing to read the

       20   Id. (citing Kalal, 271 Wis. 2d 633, ¶46).

       See Corley v. United States, 556 U.S. 303, 327 (2009)
       21

(Alito, J., dissenting) (stating that there is no authority for
"a   canon   of   interpretation    that   favors   a   'negative
implication'. . . over clear and express statutory language.").

                                                 25
                                                                      No.    2020AP192-CR.pdr


statute     reasonably,          see    Scalia     &     Garner,      supra,         355,     the

majority/lead misses the forest for the trees and contravenes

the textually and contextually manifest purpose of the statutory

scheme enacted by the legislature.                       Because both the text and

context of § 939.46(1m) instruct me to do so, I conclude that

§ 939.46(1m) has the potential to mitigate a charge of first-

degree      intentional        homicide      to     a     charge      of     second-degree

intentional        homicide,      rather     than       providing       the      perpetrator

complete exoneration for the crime.

                                   III.    CONCLUSION

      ¶94    In accord with the common law principle that coercion

is not a complete defense to first-degree intentional homicide

as   well    as    the    text    and     surrounding         context       of   Wis.       Stat.

§ 939.46(1m),        I        conclude     that         § 939.46(1m)'s           trafficking

defense,     which       is    grounded    in     coercion,      is     not      a    complete

defense to first-degree intentional homicide.                          Rather, it comes

within § 939.46(1) and has the potential to mitigate the charge

of    first-degree             intentional        homicide         to        second-degree
intentional homicide.              The majority/lead opinion errs because

its interpretation of § 939.46(1m) abrogates the common law by

making coercion a complete defense to first-degree intentional

homicide     and    ignoring       the    context        in   which     the      legislature

placed § 939.46(1m).            Accordingly, I respectfully dissent.

      ¶95    I am authorized to state that Chief Justice ANNETTE

KINGSLAND ZIEGLER and Justice BRIAN HAGEDORN join this dissent.




                                            26
    No.   2020AP192-CR.pdr




1